DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 11-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0183347 issued to Miki et al (cited in the IDS filed on 6/28/2021).
Regarding Claim 1, Miki et al. teach of a measurement apparatus (controller 30), comprising: 
a measurement circuit (Figure 2) configured to measure a first current that flows to an electricity storage device (21) and a second current that flows from the electricity storage device—(see battery charge and discharge integrating unit 32 which calculates the state of battery charge and discharge; see at least paragraph [00247]); and 
a processor (controller 30) configured to detect at least one of a first state, in which the electricity storage device (21) is fully charged (see at least step 100 in Figure 3), and a second state, in which the electricity storage device (21) is fully discharged (see step 108 in Figure 3 and at least paragraph [0040]), wherein 

calculate a remaining amount of charge (see step 108) in the electricity storage device (21) based on the measured first current and the measured second current, and 
output the calculated remaining amount of charge (see steps 112, 116, 120, 124).
Regarding Claim 3, Miki et al. teach a memory that stores a storage capacity value for the electricity storage device (see at least paragraph [0027] which disclose a memory that can store the storage capacity value shown in steps 106, 107).
Regarding Claim 4, Miki et al. teach wherein the remaining amount of charge (integrated value; step 106) of the electricity storage device (21) is calculated based on the storage capacity value stored in the memory (see step 108).
Regarding Claim 5, Miki et al. teach processor detects both the first and second states (Figure 3), and the processor is further configured to calculate the storage capacity value using time-integrated values (short time intervals are disclosed in paragraph [0039]) of the first current and the second current as measured for a change between the first and second states (see when the process is repeated after step 126)
Regarding Claim 7, Miki et al. teach an output interface circuit connected to the measurement circuit, and the first current flows through the output interface circuit to the electricity storage device—the charger disclosed by Miki et al. in paragraph [0052] allow current to flow to the battery.
Regarding Claim 8, Miki et al. teach the electricity storage device is a battery (21).
Regarding Claim 9, Miki et al. teach of a measurement system, comprising: 

a measurement apparatus (controller 30) including: 
a measurement circuit (Figure 2) configured to measure a first current that flows to an electricity storage device (21) and a second current that flows from the electricity storage device—(see battery charge and discharge integrating unit 32 which calculates the state of battery charge and discharge; see at least paragraph [00247]); and 
a processor (controller 30) configured to detect at least one of a first state, in which the electricity storage device (21) is fully charged (see at least step 100 in Figure 3), and a second state, in which the electricity storage device (21) is fully discharged (see step 108 in Figure 3 and at least paragraph [0040]), wherein 
the processor (30) is further configured to: upon detection of said one of the first and second states, control the measurement circuit to start measurement of the first current and the second current (see Figure 3 steps 100-106, 
calculate a remaining amount of charge (see step 108) in the electricity storage device (21) based on the measured first current and the measured second current, and 
output the calculated remaining amount of charge (see steps 112, 116, 120, 124) to the terminal device (23).
Regarding Claim 11, Miki et al. teach a memory that stores a storage capacity value for the electricity storage device (see at least paragraph [0027] which disclose a memory that can store the storage capacity value shown in steps 106, 107).
Regarding Claim 12, Miki et al. Miki et al. teach wherein the remaining amount of charge (integrated value; step 106) of the electricity storage device (21) is calculated based on the storage capacity value stored in the memory (see step 108).
Regarding Claim 13, Miki et al. teach processor detects both the first and second states (Figure 3), and the processor is further configured to calculate the storage capacity value using time-integrated values (short time intervals are disclosed in paragraph [0039]) of the first current and the second current as measured for a change between the first and second states (see when the process is repeated after step 126)
Regarding Claim 15, Miki et al. teach the terminal device (23) is configured to display (LEDs 23a-d) the remaining amount of charge.
Regarding Claim 16, Miki et al. teach the measurement apparatus further includes an output interface circuit connected to the measurement circuit, and the first current flows through the output interface to the electricity storage device—the charger disclosed by Miki et al. in paragraph [0052] allow current to flow to the battery.
Regarding Claim 17, Miki et al. teach the electricity storage device is a battery (21).
Regarding Claim 18, Miki et al. teach a body frame (10; Figure 1) to which the terminal device (23), the measurement apparatus (30), and the electricity storage device (21) are attached.
Regarding Claim 19, Miki et al. teach wheels (FW, RW; Figure 1) attached to the body frame.
Regarding Claim 20, Miki et al. teaches a cart (Figure 1), comprising: a body frame (10) to which wheels (FW, RW) are attached; 
a terminal device (23) attached to the body frame; 
a battery (21) configured to supply power to the terminal device (23); and 
a measurement apparatus (controller 30) including: 
a measurement circuit (Figure 2) configured to measure a first current that flows to an electricity storage device (21) and a second current that flows from the electricity storage device—(see battery charge and discharge integrating unit 32 which calculates the state of battery charge and discharge; see at least paragraph [00247]); and 
a processor (controller 30) configured to detect at least one of a first state, in which the electricity storage device (21) is fully charged (see at least step 100 in Figure 3), and a second state, in which the electricity storage device (21) is fully discharged (see step 108 in Figure 3 and at least paragraph [0040]), wherein 
the processor (30) is further configured to: upon detection of said one of the first and second states, control the measurement circuit to start measurement of the first current and the second current (see Figure 3 steps 100-106, 
calculate a remaining amount of charge (see step 108) in the electricity storage device (21) based on the measured first current and the measured second current, and 
output the calculated remaining amount of charge (see steps 112, 116, 120, 124) to the terminal device (23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al., as disclosed above, in view U.S. Patent Publication No. 2008/0122227 issued to Hammerle (cited in the IDS filed on 6/28/2021).
Regarding Claims 2 and 10, Miki et al. disclose the claimed invention except for teach an electromagnetic induction coil, wherein the measurement circuit measures the first current flowing from the electromagnetic induction coil to the electricity storage device.
Inductive chargers to convert mechanical energy into electrical energy is known in the mechanical arts.  Hammerle teaches of using an inductive electrical generator with coils for a cart – see at least paragraph [0022].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inductive charger to provide energy to recharge the battery (21) taught by Miki et al.
Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al., as disclosed above, in view U.S. Patent No. 10,266,196 issued to Sinha.
Regarding Claims 6 and 14, Miki et al. disclose the claimed invention except for teaching of a wireless communication circuit, wherein the processor is further configured to control the wireless communication circuit to transmit the calculated remaining amount of charge to a terminal device.
Wireless communication units are known in the vehicle arts, such as taught by Sinha who teaches of a wireless network for a processing unit (402; see at least Col. 11, lines 5-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a wireless communication unit, as taught by Sinha, for the device taught by Miki et al to provide a display of the remaining charge on the terminal.  One would be motived to provide a wireless communication circuit to provide the advantage of allow the device to be retrofitted or maintained on a cart that may not permit easy access to the interior—an objective taught Sinha (Col. 11, lines 11-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618